



COURT OF APPEAL FOR ONTARIO

CITATION: Romanoski Estate v. Seburn, 2017 ONCA 8

DATE: 20170105

DOCKET: C62275

Sharpe, Lauwers and Miller JJ.A.

In the Estate of Freddie
    Romanoski, deceased, by his Litigation Administrator, Tracey Sears, Tamia Faith
    Romanoski, minor under the age of 18 by her Litigation Guardian, Tracey Sears,
    and
Tracey Sears

Plaintiffs (Respondent)

and

Christopher Seburn, John
    Doe, 2108149 Ontario Limited o/a The Cue Zone Sports Pub and Billiards, John
    Doe Bartender,
144673 Ontario Limited carrying on
    business as Whiskey A Gogo
, Jane Doe Bartender, and Whiskey A Gogo

Defendants
    (Appellant)

Chris Blom, for the appellant, 144673 Ontario Limited
    carrying on business as Whiskey A Gogo

Robert J. Hooper, for the respondent, Estate of Freddie
    Romanoski

Heard: December 23, 2016

On appeal from the order of Justice Sweeny of the Superior
    Court of Justice, dated May 26, 2016

APPEAL BOOK ENDORSEMENT

[1]

On consent of both parties the appeal is dismissed with costs of $8,210
    to the respondent, inclusive of disbursements and taxes.


